Citation Nr: 0009484	
Decision Date: 04/08/00    Archive Date: 04/12/00

DOCKET NO.  94-17 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  The propriety of the initial disability rating for the 
service-connected post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.  

2.  Entitlement to service connection for a claimed skin 
disability  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1992 rating decision of the RO.  


REMAND

PTSD

A May 1997 report of VA PTSD examination, the most recent of 
record, included a diagnosis of PTSD and assigned a global 
assessment of functioning (GAF) score of 60.  The report also 
noted that the veteran's symptoms were moderate and included 
circumstantial speech, moderate difficulty in social and 
occupational functioning, few friends and conflicts with 
peers or co-workers.  The report included additional 
objective findings of an anxious and depressed mood, 
restlessness, some memory difficulties, pressured speech and 
agitated psychomotor activity.  Additionally, the report 
noted that the veteran's thought content was paranoid but 
free of delusions and that his concentration was mildly 
impaired.  

A February 1998 report from the Princeton Vet Center included 
a diagnosis of severe chronic PTSD and assigned a GAF of 
"45/40."  The report included additional diagnoses of 
severe panic disorder with agoraphobia, recurrent major 
depression and generalized anxiety disorder.  The report 
stated that the veteran's prognosis was poor and that he 
refused recommended hospitalization due to the fear of losing 
his job.  The report also noted that the veteran needed 
continued individual and group therapy and that there was a 
strong possibility that he would lose his job because of his 
severe psychological state.  The report also noted that the 
veteran had been in individual and group counseling since 
1989, including at least four years of treatment with the 
author of the report.  

VA medical records concerning treatment prior to a Board 
decision are constructively deemed to be before the Board.  
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Because the record indicates that 
all relevant VA medical records have not been associated with 
the claims folder, the veteran's claim must be remanded for 
further development.  

Additionally, the more recent Vet Center medical evidence 
appears to contrast starkly with the May 1997 VA report of 
PTSD examination.  Therefore, the RO should obtain a new 
medical examination which addresses the veteran's history, 
the counseling records since 1989 and all of the medical 
evidence of record.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2 (1999).  

Skin Disorder

The veteran asserts that he has a skin disorder, 
characterized as "jungle rot" and fungus on his feet, which 
he purportedly contracted in 1969 while serving in the 
Republic of Vietnam.  

A May 1992 VA report of skin examination included diagnoses 
of mild onychomycosis of the great toenails bilaterally and 
evidence of fungal infection of the groin creases in the 
past.  Although there was no obvious evidence of active groin 
infection at the time the examiner noted that the most likely 
diagnosis was tinea cruris.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA is, however, obligated under 
38 U.S.C.A. § 5103(a) to advise an applicant of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the applicant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

Thus, the veteran is advised that, in order to present a 
well-grounded claim of service connection for skin 
disability, he must submit medical evidence to establish a 
nexus between an injury or disease incurred in or aggravated 
by service and a current skin disability.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

In light of the foregoing, the Board is REMANDING this case 
for the following action:

1.  The RO should take appropriate steps 
to instruct the veteran that he should 
submit all medical evidence which tends 
to support his assertion that he has a 
skin disability due to in-service disease 
or injury.  

2.  The RO should also take appropriate 
steps to contact the veteran and request 
that he identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for the service-
connected PTSD since May 1997.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

3.  The RO should schedule the veteran 
for a comprehensive VA examination to 
determine the current severity of the 
service-connected PTSD.  All indicated 
tests must be conducted.  The claims 
folder should be made available to and 
reviewed by the examiner.  It is 
requested that the examiner review the 
veteran's medical records, interview the 
veteran and record a history of his 
symptoms and characterize the severity of 
the symptoms in light of the rating 
schedule for mental disorders.  The 
examiner should also be requested to 
assign a GAF score.  A complete rationale 
for each opinion expressed must be 
provided.  The report of the examination 
should be associated with the veteran's 
claims folder.  

4.  After completion of the development 
requested hereinabove, the RO should 
review the veteran's claims in light of 
the additional evidence.  If the issues 
remain denied, the veteran should be 
furnished with a Supplemental Statement 
of the Case and be given an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

